Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner was charged in a misbehavior report with use of contraband drugs after his urine twice tested positive for buprenorphine. Following a disciplinary hearing, petitioner was found guilty as charged. The determination was affirmed on administrative appeal, prompting petitioner to commence this CPLR article 78 proceeding.
We confirm. The misbehavior report, the positive urinalysis test results and related documentation, together with the testimony of the correction officer who conducted the tests and authored the report, provide substantial evidence to support the determination of guilt (see Matter of Rosario v Prack, 119 *1377AD3d 1302, 1302 [2014]; Matter of Muniz v Fischer, 111 AD3d 1044, 1044 [2013]). Petitioner’s denial that he used drugs presented a credibility issue for resolution by the Hearing Officer (see Matter of Rodriguez v Fischer, 120 AD3d 855, 855 [2014]). Although the testing date was incorrect on the request for urinalysis form, the testing officer explained that this was a clerical error and that the correct testing date and times were reflected on the relevant documentation, including the computer-generated test results. Accordingly, the inconsistency was adequately explained and did not undermine the validity of the test results (see Matter of Sheard v Fischer, 107 AD3d 1261, 1261 [2013]; Matter of Johnson v Fischer, 104 AD3d 1007, 1007 [2013]).
Contrary to petitioner’s claim, a proper foundation was laid for the admission of the positive tests results, as the required testing documentation was provided to petitioner and the chain of custody was established (see Matter of Paddyfote v Fischer, 118 AD3d 1240, 1241 [2014]; Matter of Neil v Fischer, 89 AD3d 1308, 1309 [2011], lv denied 18 NY3d 807 [2012]). Finally, petitioner has not demonstrated that he was denied meaningful administrative review, and his remaining claims have been considered and determined to similarly lack merit.
Lahtinen, J.P., McCarthy, Egan Jr. and Lynch, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.